Title: To Benjamin Franklin from Vergennes, 22 August 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 22 aoust 1778
J’ai communiqué à M. de Sartine, Mr. le memoire par lequel vous avez demandé la liberté d’un forçat de Brest nommé Marc François Gautier; je joins ici la réponse de ce Ministre; vous y verrez que S.M. a bien voulu accorder la grace que vous avez sollicitée.
M. franklin
 
Notation: [Liberté?] accordée à un [forçat] nommé Gautier [de] passer au Service [des] Etats-unis
